Title: To Thomas Jefferson from Benjamin Lincoln, 7 January 1780
From: Lincoln, Benjamin
To: Jefferson, Thomas



Sir
Chas. Town January 7. 1780

I am informed that the Virginia Line are ordered from the Main Army to reinforce the one here. Unless they have more than a common stock of shoes and socks, they will soon be barefooted, which will at this inclement season, prevent their continuing the march. I have, therefore, to request that these articles may be provided for the troops and supplied them, if necessary, on the march. And as this reinforcement will augment the army to a number beyond our ability to clothe from our present Magazines (though clothing is indeed sent for from the West Indies, yet it’s arrival depends on so many circumstances, that it would be unsafe and imprudent to depend solely thereon). I wish, as Congress have desired the several States to attend to the clothing of their own troops, that a supply might be sent on for yours. Blankets, shoes, and shirts, are now exceedingly wanted here. Many of your Officers are in real want of cloth for themselves, and cannot be supplied here, as it cannot be obtained either from the public or private Stores in this Town.
I have the honor to be with great esteem your Excellencys most Obedt. servant,

B. Lincoln

